DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 03/16/2022 (“Amendment”). Claims 1, 2, and 4-11 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, and 4-11.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, and 11 are objected to because of the following informalities: 
Regarding claims 1 and 11, with claim 1 as an example, the recitation of “with each other, that is configured to” in line 12 should instead read --with each other, and that is configured to-- to indicate that what follows is the last function of the sensing cuff (i.e., a sensing cuff that includes…, that is formed…, and that is configured to…).
Regarding claim 4, the recitation in line 1 of “to claim1” should instead read --to claim 1--.
Further regarding claim 11, the recitation of “sheets configured to be brought” in lines 11-12 should instead read --sheets brought-- for consistency with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO 99/55400 (“Itonaga,” an English-language machine translation of which is attached and cited to herein) in view of Japanese Patent Publication S64-072726 (“Terada,” an English-language machine translation of which is attached and cited to herein).
Regarding claim 1, Itonaga teaches [a] sphygmomanometer (Title, blood pressure manometer) comprising: a belt configured to be worn to wrap a wrist that is a measurement site in a circumferential direction (Itonaga: Fig. 2, shown as cuff 20, wrapped around a wrist); a bag-shaped pressing cuff disposed to face an inner circumferential surface of the belt and configured to extend along the circumferential direction of the wrist to receive a supply of a fluid and compress the wrist by generating a pressing force (Itonaga: Abstract, Fig. 2, pushing air bag 12); a sensing cuff (Abstract, pressing air bag (11)) … that is formed into a bag shape for storing the fluid … (Abstract, filled with a volume of air), that is configured to extend in the circumferential direction to cross an artery-passing portion of the wrist (Fig. 2, crossing arteries 4 and 5), …, [and that is configured to allow entire areas surrounded by the bag to separate from each other] (as shown in Fig. 2, separated by the volume of air); a back plate interposed between the pressing cuff and the sensing cuff and configured to extend along the circumferential direction of the wrist to transmit the pressing force from the pressing cuff to the sensing cuff (Fig. 2, intervening member 14 - also see page 3, “The intervening member 14 is used to hold the air bag 11 and to apply the pressure of the air bag 12 equally to the air bag 11”); and a central processing unit (necessary for carrying out the functions of Fig. 8, etc.) that is configured to provide a control of compressing the wrist by the pressing cuff via the sensing cuff (last two paragraphs of page 3 (filling the air bag 12)), provide a control of supplying and storing the fluid into the sensing cuff in a worn state in which the pressing cuff and the sensing cuff are configured to be worn on the wrist (last two paragraphs of page 3 (filling the air bag 11)), calculate a blood pressure based on a pressure of the fluid stored in the sensing cuff (Abstract, measuring blood pressure - also see e.g. Fig. 5, showing the pressure sensor 18 being associated with the equivalent of air bag 11), … and provide the control of compressing the wrist by the pressing cuff via the sensing cuff in this state (last two paragraphs of page 3, where both air bags are inflated).
Itonaga does not appear to explicitly teach that the sensing cuff includes a second sheet disposed to face an inner circumferential surface of the pressing cuff and a first sheet facing the second sheet, with circumferential edge portions of the first and second sheets brought into close contact with each other. Itonaga does not appear to explicitly teach the circumferential edge portions having two parallel long sides extending in the circumferential direction and two parallel short sides perpendicular to the two parallel long sides, wherein the first sheet and the second sheet are capable to separate from each other on entire areas surrounded by the long sides and the short sides (only because it is not clear that the bag is made from two sheets). Itonaga does not appear to explicitly teach the central processing unit configured to supply the fluid in the worn state such that the first and second sheets are in contact with each other in a region corresponding to an ulna, a region corresponding to a radius, and a region corresponding to a tendon while the first and second sheets are separated from each other in regions corresponding to two arteries that are radial and ulnar arteries.
	Terada teaches a sensing air bag made from two sheets (Overview: Constitution: air bag 11 is made of a pair of sheets 12 and 13). As shown in Fig. 8, a first sheet faces the outside and a second sheet faces the first sheet. The circumferential edge portions of the sheets are brought into close contact with each other (Fig. 7, at e.g. bonded part 14. Note that sheet 12 (when viewing e.g. Fig. 11(a)) has an edge portion at bonded part 14 because that is the portion of the sheet at the edge of the cuff/bag, even if it is not the actual end of the sheet). These circumferential edge portions have two parallel long sides and two parallel short sides perpendicular to the long sides (Fig. 7, the long sides being horizontal and the short sides being vertical). As shown in Figs. 8 and 9, entire areas surrounded by the long and short sides  are able to separate from each other to form chambers 11a and 11b (e.g. in Fig. 9, each of the areas 11a and 11b are shown as surrounded by the bonded part 14). Fluid is supplied in the worn state such that the sheets contact each other in regions corresponding to the ulna, radius, and tendons (Fig. 8, the left-hand and right-hand portions next to the bones 44 and 43 show the sheets contacting each other, and the middle portion next to the tendons 48 shows the sheets welded together - Overview: Constitution: “the partition walls 15 running in the short lateral direction of the air bag 11 are similarly formed by heat welding or an adhesive”), and separate from each other in regions corresponding to the arteries (Fig. 8, volumes 11a and 11b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the air bag 11 of Itonaga as in Terada, for the purpose of preventing the occurrence of wrinkles (Terada: Overview: Constitution). 
Regarding claim 2, Itonaga-Terada teaches all the features with respect to claim 1, as outlined above. Itonaga-Terada further teaches wherein the sensing cuff is provided with sags extending along a longitudinal direction of the sensing cuff in a natural state at positions leading to edge portions on both sides of the first and second sheets in a width direction of the sensing cuff (Terada: most clearly shown in Fig. 11(a), where sheet 13 of the air bag sags at rest. This is part of the configuration that prevents occurrence of wrinkles).
Regarding claim 11, Itonaga teaches [a] blood-pressure measurement method of measuring a blood pressure of a measurement site (Title, Abstract), by a sphygmomanometer  (Title, blood pressure manometer) including a belt configured to be worn to wrap a wrist that is a measurement site in a circumferential direction (Itonaga: Fig. 2, shown as cuff 20, wrapped around a wrist); a bag-shaped pressing cuff disposed to face an inner circumferential surface of the belt and configured to extend along the circumferential direction of the wrist to receive a supply of a fluid and compress the wrist by generating a pressing force (Itonaga: Abstract, Fig. 2, pushing air bag 12); a sensing cuff (Abstract, pressing air bag (11)) … that is formed into a bag shape for storing the fluid … (Abstract, filled with a volume of air), that is configured to extend in the circumferential direction to cross an artery-passing portion of the wrist (Fig. 2, crossing arteries 4 and 5), …, [and that is configured to allow entire areas surrounded by the bag to separate from each other] (as shown in Fig. 2, separated by the volume of air); and a back plate interposed between the pressing cuff and the sensing cuff and configured to extend along the circumferential direction of the wrist to transmit the pressing force from the pressing cuff to the sensing cuff (Fig. 2, intervening member 14 - also see page 3, “The intervening member 14 is used to hold the air bag 11 and to apply the pressure of the air bag 12 equally to the air bag 11”), the method comprising: in a worn state in which the pressing cuff and the sensing cuff are configured to be worn on the wrist (Fig. 2, wrist 1), … providing a control in this state to compress the wrist by the pressing cuff via the sensing cuff (last two paragraphs of page 3 (filling the air bags 11 and 12)), and calculating a blood pressure based on a pressure of the fluid stored in the sensing cuff (Abstract, measuring blood pressure - also see e.g. Fig. 5, showing the pressure sensor 18 being associated with the equivalent of air bag 11).
Itonaga does not appear to explicitly teach that the sensing cuff includes a second sheet disposed to face an inner circumferential surface of the pressing cuff and a first sheet facing the second sheet, with circumferential edge portions of the first and second sheets configured to be brought into close contact with each other. Itonaga does not appear to explicitly teach the circumferential edge portions having two parallel long sides extending in the circumferential direction and two parallel short sides perpendicular to the two parallel long sides, wherein the first sheet and the second sheet are capable to separate from each other on entire areas surrounded by the long sides and the short sides (only because it is not clear that the bag is made from two sheets). Itonaga does not appear to explicitly teach in the worn state, supplying and storing the fluid into the sensing cuff such that the first and second sheets are in contact with each other in a region corresponding to an ulna, a region corresponding to a radius, and a region corresponding to a tendon while the first and second sheets are from each other in regions corresponding to two arteries that are radial and ulnar arteries.
	Terada teaches a sensing air bag made from two sheets (Overview: Constitution: air bag 11 is made of a pair of sheets 12 and 13). As shown in Fig. 8, a first sheet faces the outside and a second sheet faces the first sheet. The circumferential edge portions of the sheets are brought into close contact with each other (Fig. 7, at e.g. bonded part 14. Note that sheet 12 (when viewing e.g. Fig. 11(a)) has an edge portion at bonded part 14 because that is the portion of the sheet at the edge of the cuff/bag, even if it is not the actual end of the sheet). These circumferential edge portions have two parallel long sides and two parallel short sides perpendicular to the long sides (Fig. 7, the long sides being horizontal and the short sides being vertical). As shown in Figs. 8 and 9, entire areas surrounded by the long and short sides  are able to separate from each other to form chambers 11a and 11b (e.g. in Fig. 9, each of the areas 11a and 11b are shown as surrounded by the bonded part 14). Fluid is supplied in the worn state such that the sheets contact each other in regions corresponding to the ulna, radius, and tendons (Fig. 8, the left-hand and right-hand portions next to the bones 44 and 43 show the sheets contacting each other, and the middle portion next to the tendons 48 shows the sheets welded together - Overview: Constitution: “the partition walls 15 running in the short lateral direction of the air bag 11 are similarly formed by heat welding or an adhesive”), and separate from each other in regions corresponding to the arteries (Fig. 8, volumes 11a and 11b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the air bag 11 of Itonaga as in Terada, for the purpose of preventing the occurrence of wrinkles (Terada: Overview: Constitution).

Claims 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga-Terada in view of US Patent Application Publication 2011/0112412 (“Sano”).
Regarding claim 4, Itonaga-Terada teaches all the features with respect to claim 1, as outlined above. Itonaga-Terada further teaches a main body equipped with a pump (Itonaga: page 3, the paragraph describing Fig. 6), but does not appear to explicitly teach wherein the belt extends from the main body.
Sano teaches a main body equipped with a pump (Fig. 7, the main body defined by what is covered by the resin film 26, which includes pump 41), with a belt extending from the main body (Fig. 7, outer cover 12B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cuff components of the combination into a main body and belt arrangement, as in Sano, for the purpose of increasing portability of the device elements (Sano: ¶ 0029 - i.e., all necessary elements being present in a cuff form-factor with no tubes or wires extending therefrom, see e.g. Figs. 5 and 8).
Regarding claim 5, Itonaga-Terada-Sano teaches all the features with respect to claim 4, as outlined above. Itonaga-Terada-Sano further teaches wherein the pressing cuff, the back plate, and the sensing cuff constitute a cuff structure having a strap shape (Itonaga: Fig. 2, showing these elements as part of cuff 20, strapped around a wrist) and one end attached to the main body (modified as shown in Fig. 7 of Sano), and wherein the cuff structure further includes a curler configured to be disposed along an outer circumferential surface of the pressing cuff, wherein the curler keeps a shape of the cuff structure in a natural state configured to be curved along the circumferential direction of the wrist (Sano: Fig. 7, curler 24, along the outer surface of the cuff).
Regarding claim 7, Itonaga-Terada-Sano teaches all the features with respect to claim 5, as outlined above. Itonaga-Terada-Sano further teaches wherein the other end of the cuff structure on the side opposite to the one end is a free end (Sano: as shown in Fig. 7).
Regarding claim 9, Itonaga-Terada-Sano teaches all the features with respect to claim 4, as outlined above. Itonaga-Terada-Sano further teaches wherein the main body is equipped with a first flow path connecting the pump and the pressing cuff to allow the fluid to flow therebetween (Itonaga: Fig. 7B, the path between 61a and 61c), and a second flow path connecting the pump or the first flow path and the sensing cuff to allow the fluid to flow therebetween and having an on-off valve interposed therein (Itonaga: Fig. 7A, the path between 61a and 61c, with valve 61 interposed therein), wherein in the worn state, the central processing unit brings the on-off valve into an opened state and supplies and stores the  fluid from the pump or the first flow path through the second flow path into the sensing cuff (Itonaga: description related to Fig. 7B), and wherein after the fluid is stored in the sensing cuff, the central processing unit brings the on-off valve into a closed state and supplies the fluid from the pump through the first flow path to the pressing cuff to compress the wrist (Itonaga: Abstract - air is supplied to air bag 11 first, via the arrangement of Fig. 7A, and then air is supplied to air bag 12).
Regarding claim 10, Itonaga-Terada-Sano teaches all the features with respect to claim 5, as outlined above. Itonaga-Terada-Sano further teaches wherein the main body is equipped with the central processing unit (Sano: each of these components/functions are embodied by the CPU 30 shown in Fig. 2 and described in ¶ 0062).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga-Terada-Sano in view of US Patent Application Publication 2009/0234381 (“Karo”).
Regarding claim 6, Itonaga-Terada-Sano teaches all the features with respect to claim 5, as outlined above. Itonaga-Terada-Sano does not appear to explicitly teach wherein a root portion on the main body side of the curler forming the one end of the cuff structure is sandwiched between a member disposed in the main body and a back lid of the main body, so that the one end of the cuff structure is attached to the main body.
	Karo teaches the root portion on the main body side of a curler (Fig. 5, curled elastic member 160 has engagement hook portions 161a and 161b as root portions at its attachment/main body side) as sandwiched between a member disposed in the main body and a back lid of the main body (as shown in Figs. 2 and 7, the hook portions 161a and 161b are sandwiched between an internal component and the lid of the main body (the main body having a lid as shown in Fig. 7 because it is not molded from one piece), thereby attaching the cuff structure to the main body).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sandwich a root portion of the curler of the combination between an internal member and a lid of the main body of Sano, by incorporating a more rigid housing having a lid, as well as the curler having hook portions, for the purpose of making the arrangement of Sano more durable (Karo: using mechanical attachment via the hooks instead of double-sided tape as described in ¶ 0053 of Sano), in addition to already being portable and self-contained.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga-Terada in view of Japanese Patent Publication 2005-334124 (“Ide’124,” an English-language machine translation of which is attached and cited to herein).
Regarding claim 8, Itonaga-Terada teaches all the features with respect to claim 1, as outlined above. Itonaga-Terada does not appear to explicitly teach wherein the back plate is configured to extend in a strap shape beyond the length of the sensing cuff in the circumferential direction of the wrist, and wherein the back plate includes a plurality of grooves having V-shaped or U-shaped cross sections, extending in the width direction of the back plate, and being parallelly separated from each other in the longitudinal direction of the back plate, which allows the back plate to curve along the circumferential direction.
	Ide’124 teaches a back plate that extends beyond the length of a sensing cuff (Fig. 5a shows plate 11 as extending beyond bag 15), wherein the back plate has V-shaped grooves extending in the width direction and parallelly separated from each other in the longitudinal direction (as shown in Figs. 5b and 5c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the intervening member 14 of Itonaga like the plate 11 of Ide’124, making it longer and with groove that allow the plate to curve, for the purpose of helping the bag make contact with uneven portions of the wrist, as well as to increase compression efficiency of the artery (Ide’124: page 2, paragraph starting with “According to the invention of claim 1…,” page 5, paragraph starting with “According to this embodiment…”).

Response to Arguments
Applicant’s arguments filed 03/16/2022 have been fully considered. However, they are not persuasive. In Terada, the areas 11a and 11b are entire areas (1) that are surrounded by the bonded part 14 and (2) in which the first and second sheets are separated from each other. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791